VICKERY, P. J.
Epitomized Opinion
Rosa Haas brought an action in Cuyahoga Common Pleas against the Forest City Investment Company, for an accounting, appointment of a receiver and other equitable relief. A motion was made by her for the' appointment of a receiver pending litigation, and one was appointed. The defendant company appealed from this ' decision. A motion was filed by Haas to dismiss the appeal In sustaining .this motion the Court of Appeals held:
1. An appeal can be prosecuted only from the final court order wh'ch involves a complete determination of the case.
2. The action of the trial court or judge in granting a receiver during a pending action does not determine the ultimate rights of the parties, and consequently such an order is not a final order, and moreover does not dispose of the entire ease or involve its merits in any way.